DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…and wherein at least one of the third processing chambers is an inductively coupled plasma (ICP) chamber; wherein the plurality of first processing chambers is adiacent the plurality of second processing chambers and the plurality of third processing chambers; and wherein the load lock is adiacent the plurality of second processing chambers and the plurality of third processing chambers; and a factory interface coupled to a second side of the load chamber…”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed limitations “…wherein at least one of the third processing chambers is an inductively coupled plasma (ICP) chamber; wherein the plurality of first processing chambers is adiacent the plurality of second processing chambers and the plurality of third processing chambers; and wherein the load lock is adiacent the plurality of second processing chambers and the plurality of third processing chambers.…”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 19 is that the prior art does not disclose or suggest the claimed limitations “…wherein each of the third processing chambers is an inductively coupled plasma (ICP) chamber capable of performing a plasma curing process. wherein the plurality of first processing chambers is adiacent the plurality of second processing chambers and the plurality of third processing chambers; and wherein the load lock is adiacent the plurality of second processinq chambers and the plurality of third processing chambers…”, in combination with the rest of the limitations of claim 19.  

The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894